Citation Nr: 0012154	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-01 884	)	DATE
	)
	)

On appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) Committee on Waivers and 
Compromises in Los Angeles, California


THE ISSUE

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $10,663.30.


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife, veteran's mother


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.
FINDINGS OF FACT

1.  VA pension benefits were awarded to the veteran effective 
in January 1975.

2.  The veteran had incurred and resolved overpayment debt on 
three separate occasions previous to the instant debt.

3.  On Pension Eligibility Forms filed between 1985 and 1990, 
the veteran reported income from the VA and the Social 
Security Administration (SSA) only.

4.  A wage records check conducted with the State of 
California revealed that the veteran's ex-wife had been 
employed and earned wages from eight different employers 
during 1985, 1986, 1987, and 1988.

5.  The veteran's failure to report this wage income resulted 
in an overpayment of pension benefits to the veteran and a 
corresponding loss to the government of $10,663.30.

6.  The overpayment was created by veteran's intentional 
failure to accurately report his monthly income for the 
purpose of retaining eligibility for VA benefits at a rate to 
which he was not entitled.


CONCLUSION OF LAW

Waiver of the $10,663.30 debt resulting from overpayment of 
VA pension benefits is precluded by law.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 1.963, 1.965, 
3.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The debt at issue here was created by the veteran's failure 
to report wages earned by his ex-wife between 1985 and 1988.  
Because the veteran did not report the wages, the RO did not 
consider this income in the calculation of his pension 
benefit amount and thus paid pension benefits at a higher 
rate, as if he and his dependents had not received the 
additional wage income.  

The veteran is requesting that the VA waive a debt of 
$10,663.30, which resulted from an overpayment of VA pension 
benefits over the course of several years.  He asserts that 
he accurately reported his income to the best of his ability 
during this time; that he did not know his ex-wife had been 
working and thus could not have reported her income; and that 
it would be unfair and result in great financial hardship for 
him and his family if he is required to repay this debt.


History of the case

VA pension benefits were awarded to the veteran effective in 
January 1975 on the basis that the veteran's demonstrated 
physical disabilities, in conjunction with his limited 
educational attainment, precluded gainful employment.  
Evidence contained in the claims file indicates that the 
veteran attended school only through the fourth grade.  He 
appears to be functionally illiterate.

A review of the veteran's claims file reveals that due to 
various circumstances over the years, debts resulting from 
overpayments in the veteran's pension benefits have been 
created.  Each time he requested a waiver of the debt.  In 
February 1983, the Committee on Waivers denied a waiver, 
holding the veteran was at fault in his failure to report 
increased income in a timely fashion.  In September 1991, a 
waiver of debt was granted, as the Committee found that the 
veteran demonstrated good faith and that collection of the 
debt would cause hardship to the veteran and his family.  
Although unrelated to pension benefits, waiver of home loan 
debt incurred by the veteran in connection with a VA-
guaranteed home loan was granted in August 1982.  

Multiple written notices of the veteran's responsibility to 
accurately and promptly report any changes in his income 
level or number of dependents subsequent to the original 
grant of pension benefits were provided to the veteran and 
documentation of these notices is contained in the claims 
file.

Statements of income and net worth filed and signed by the 
veteran in March 1984 and April 1985 show that the veteran 
and his family received income from the VA and from the SSA 
only.  In February 1986, February 1987, February 1988, 
February 1989, May 1989, and February 1990, Improved Pension 
Eligibility Forms filed and signed by the veteran reflect 
income only from the VA and SSA.  No other source of 
financial support is indicated on these forms.  

These same financial statements contain conflicting 
information as to the veteran's marital status.  On the March 
1984 and April 1985 forms the veteran provided his spouse's 
name and income information and listed a single address.  On 
the February 1986 and February 1987 forms a box is checked 
indicating that he was married and living with his spouse.  
However, according to the February 1988 form, he was married 
but not living with his spouse.  The February 1989 form bears 
a mark in the box indicating that he was not married.  In May 
1989, however, in response to an inquiry from the VA, he 
submitted a statement along with a completed VA form for the 
"Declaration of the Status of Dependents," to the effect 
that an error had been made as he was "very much married and 
have been since 1972."  He requested that the VA continue 
his pension benefits, including his wife as his dependent.  

An Improved Pension Eligibility Form filed and signed by the 
veteran in March 1991 contains the notation that he had 
gotten divorced and remarried in October 1990.  On the same 
form, he reported that his current wife was working and had 
income from her job.  A copy of the order dissolving the 
veteran's marriage to his ex-wife in October 1990 is of 
record, as is a copy of a marriage certificate reflecting his 
marriage to his current wife later in the same month.

During a wage records check conducted with the State of 
California in 1991, it was revealed that the veteran's ex-
wife had been employed and earned wages from eight different 
employers during 1985, 1986, 1987, and 1988.  The RO notified 
the veteran in December 1991 that this information would 
result in a retro-active adjustment to his pension benefits 
and that an overpayment would be created.  In February 1992, 
the RO informed the veteran that his pension benefits had 
been suspended.  The veteran filed a notice of disagreement 
the same month, explaining that he had been unaware his ex-
wife had been working and unaware of her income.

By administrative decision of March 1992, the RO found that 
the veteran intentionally misrepresented facts and/or failed 
to disclose pertinent facts to the VA and held he had 
committed fraud.  The case was referred to the Office of the 
Inspector General for consideration of prosecution of the 
fraud involved.  A memorandum dated in February 1993 reflects 
that that office declined to prosecute the veteran for fraud 
under criminal statutes.  

A paid and due audit of the veteran's VA benefits record, 
conducted in March 1993, identified the total amount of the 
veteran's indebtedness as $10,633.30.  In February 1994, the 
Committee on Waivers filed a formal decision denying waiver 
of the veteran's debt on the basis that waiver is precluded 
by law when a finding of fraud in the creation of the debt 
has been rendered.

In his November 1994 substantive appeal, the veteran 
explained that he had no intent to defraud the VA and that he 
had not known his ex-wife had been working because they had 
separated in 1985.  He stated that he had moved to his 
mother's home in San Bernardino, California, and then to 
Beebe, Arkansas.  In support of this statement, he attached a 
copy of a November 1985 letter mailed to him in San 
Bernardino, and a copy of an April 1987 letter mailed to him 
in Beebe, Arkansas.  He asserted he had sent money for the 
support of his sons during that time.  Lastly, he asserted 
that he had not been able to read correspondence from the VA.  

The veteran presented hearing testimony at the RO in June 
1998.  He testified that he has not worked since 1970 and 
that he has never filed income tax forms.  He stated that 
when he had lived with his ex-wife, she had not worked.  He 
explained that they had separated in 1985, when he moved to 
Arkansas and had little contact with her at that time.  He 
also stated that he feels he has nothing to hide from the 
government and has always been honest with the VA.  He 
testified that when he had won the lottery, he had promptly 
informed the VA of his winnings.  (A review of the claims 
file, including the record of benefit payments disbursed to 
the veteran does not corroborate this assertion, however.)  
At the hearing he submitted copies of letters he had received 
from the VA; one letter is dated in April 1988 and was mailed 
to the veteran at an address in Lincoln Acres, California; a 
second was dated in December 1991 and was mailed to the 
veteran at an address in San Bernardino, California.  


Analysis

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

VA law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
overpayment refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

The law, however, provides that recovery of overpayments of 
any benefits made under laws administered by the VA shall not 
be waived if there is indication of fraud, misrepresentation 
of a material fact, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963(a).

A finding of fraud in overpayment cases requires that the 
misrepresentation involved must be more than non-willful or 
mere inadvertence.  38 C.F.R. § 1.962(b).  Fraud is 
specifically defined as an act committed when a person 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the VA, except laws relating to 
insurance benefits.  38 C.F.R. § 3.901(a).

Bad faith generally describes an unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 1.965; 
see also Richards v. Brown, 9 Vet. App. 255 (1996).

In a factual situation similar to this one, a veteran had 
submitted Improved Pension Questionnaires/Eligibility 
Verification Reports over a period of four years, indicating 
that his wife did not receive any income from employment, 
when in fact, she had been employed during that period.  
After the Committee on Waivers denied the veteran's 
application for a waiver, the Board concluded the veteran 
knew that his inaccurate reporting of his wife's income would 
enable him to continue to receive pension benefits, and his 
statements to the contrary were made for the purpose of 
retaining such benefits.  Upon review of the Board's 
decision, the United States Court of Appeals for Veterans 
Claims (Court) (formerly the Court of Veterans Appeals ) 
noted the numerous false statements signed by the veteran in 
support of his continued pension payments and upheld the 
Board's finding of fraud.  Farless v. Derwinski, 2 Vet. App. 
555 (1992).

With regard to the veteran's argument that he is unable to 
read well enough to understand everything the VA sends him, 
we note that evidence in the file supports his contention 
that he has difficulty reading.  In fact, one of the bases 
upon which the RO relied in the original grant of pension was 
his limited educational attainments.  Several letters which 
bear his signature in the claims file contain statements that 
his wife or ex-wife wrote them for the veteran.  Therefore, 
we find his contention that he has difficulty reading the 
notices the VA mails to him credible.  

However, the veteran has not claimed or demonstrated that he 
is unable to understand or comprehend the requirements 
surrounding a grant of VA pension benefits.  During his oral 
hearing testimony, he demonstrated cognizance of the purpose 
of VA pension benefits, as well as understanding of the 
income requirements for the payment of VA pension.  
Furthermore, his annual compliance with the requirement for 
submitting income verification forms to the VA over a period 
of many years serves as evidence of his understanding of the 
necessity for reporting his income to the VA in order to 
receive his pension payments.  It is a well-established legal 
principle that everyone dealing with the government is 
charged with at least basic knowledge of the governing laws 
and regulations.  

The Supreme Court has held that everyone 
dealing with the Government is charged 
with knowledge of federal statues and 
lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-385 (1947).  Thus, regulations 
are binding on all who seek to come 
within their sphere, "regardless of 
actual knowledge of what is in the 
[r]egulations or of the hardship 
resulting from innocent ignorance."  Id. 
at 385, Morris (John) v. Derwinski, 
1 Vet. App. 260, 265 (1991). 

Thus, as a recipient of VA benefits, the veteran had the 
responsibility to be aware of the rules regarding the 
conditions of receipt of those benefits.  Reasonably, in the 
case of someone who has difficulty reading, fulfillment of 
this responsibility would include having someone else read 
the notices and correspondence from the VA to him, or perhaps 
telephoning the VA with oral questions.  Review of the 
veteran's claims file would indicate that he has employed 
such coping strategies for dealing with VA correspondence, as 
many of his letters to the VA begin with the phrase, 
"Reference your letter dated...," thus indicating that he was 
responding to written correspondence from the VA.  
Additionally, the Board notes that the veteran's signature on 
the income verification forms indicates that the veteran was 
aware of and indeed, affirming of the content of the forms.  
Because he had previously requested waivers of various debts 
to the VA, he had some experience with the process and had 
demonstrated the ability to work with the system.  While 
difficulty in reading may make coping with a bureaucracy such 
as the VA more complicated, it does not preclude such a 
relationship.  Thus, the Board holds that the veteran's 
difficulty reading is not an excuse for his failure to report 
his ex-wife's income.

The veteran also contends that he had no actual knowledge of 
his ex-wife's income, and thus cannot be charged with fraud 
because he had no intention to mislead the VA into paying him 
a greater pension than that to which he was entitled.  A 
review of the record, however, shows that the RO's finding 
that he committed fraud by knowingly presenting false 
information regarding a claim for pension benefits 
administered by the VA is justified by the evidence.  The 
most persuasive evidence of the veteran's intention to 
mislead the VA is the May 1989 Declaration of the Status of 
Dependents form and the accompanying letter, in which he 
asserted he was married and requested that the VA continue 
paying him the higher rate of pension for a dependent spouse.  
This statement was submitted after the RO had lowered the 
rate of pension payable to the veteran, in response to the 
information provided by the veteran himself, that he was no 
longer married.  It was only after the RO discovered his 
wife's receipt of wage income that the veteran claimed he was 
estranged from his wife and was unaware of her income.

According to the different addresses which the veteran has 
provided to the RO, it does appear that the veteran was 
living in Arkansas, or at least receiving his mail in 
Arkansas, in 1987 and 1988, two of the years when the wage 
records show his wife was living and working in California.  
Thus, his assertion that he and his wife were separated is at 
least partially borne out by the evidence of record.  This 
evidence does not prove his assertion that he was unaware she 
was working, however.  He testified during the hearing that 
he sent money from Arkansas for the support of his sons, but 
not his wife, although he knew or should have reasonably 
known that he was receiving a higher rate of VA pension for a 
dependent spouse.  It is demonstrated that he actually knew a 
higher rate was payable a year later in the May 1989 
correspondence.  We note that misappropriating the funds 
provided for the support of his spouse, when he was not 
actually supporting her constitutes fraud as well.  His 
willingness to claim his wife as a dependent when it 
benefited him but his unwillingness to claim her as a 
dependent when it resulted in the termination of his pension 
benefits can only be interpreted as tending to show his lack 
of good faith in dealing with the VA.  His apparent 
willingness to misrepresent the facts surrounding his 
marriage to gain a monetary benefit does not support a 
finding of his credibility and overall truthfulness 
pertaining to this matter.

Thus, the Board concludes that the veteran knowingly 
presented false information to the VA in the attempt to 
continue receiving pension benefits to which he was not 
entitled.  Although it could be argued that his malfeasance 
in repeatedly submitting information affirmed by his 
signature may not rise to the level of fraud, but rather 
constitutes bad faith on his part, or misrepresentation of a 
material fact; in this instance, although the statutory 
definitions of each act differ slightly, the legal result is 
the same as waiver of the resulting debt is precluded by law 
in the face of the veteran's misrepresentation.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1.962, 1.963.  

As set forth above, the veteran was aware of how overpayments 
are created, since he had been required to repay a previous 
debt to the VA resulting from an overpayment.  He was also 
aware of the necessity to submit the annual income 
verification forms-even if he could not read well enough to 
complete them himself, he affirmed their contents with his 
signature and submitted them in a timely fashion for many 
years.  Furthermore, he demonstrated his awareness of the 
purpose of VA pension, to provide a minimal income 
supplement, and of the income limitation ceiling in his 
written submissions and his oral testimony.  Therefore, it is 
demonstrated that he intended to seek an unfair advantage, 
had knowledge of the likely consequences, and his actions 
resulted in a loss to the government.  His actions could 
certainly be described as willful and more than mere 
inadvertence.  38 C.F.R. §§ 1.962, 1.965, 3.901.  This 
holding is consistent with the conclusion reached by the 
Court in Farless, supra.  

Therefore, the Board finds that the record establishes that 
the veteran's intentional failure to advise the VA of his ex-
wife's income constituted at most fraud, or at least bad 
faith and misrepresentation of a material fact, and was the 
direct cause of the overpayment of VA pension benefits.  
Accordingly, waiver of the $10,663.30 debt is precluded 
regardless of the veteran's current financial status or any 
of the other elements set forth in the analysis of equity and 
good conscience.


ORDER

Waiver of the recovery of overpayment of VA pension benefits 
in the amount of $10,663.30 is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 



